DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2003/0052544) in view of Swamy (US 2015/0054443).

Regarding claim 1, 
Yamamoto discloses (Fig. 6):
Elevator (Fig. 6) comprising at least one elevator car (4) moved by at least one elevator motor (3, ¶0020-¶0021), which elevator motor is driven by a frequency converter (241) controlled by a control device (243) of the elevator (¶0022-¶0023), the frequency converter comprising a rectifier bridge (240), an inverter bridge (241) and a DC link connected in-between (connects between 240 and 241), the inverter bridge (241) being connected to the elevator motor (3) and the rectifier bridge being connected to AC mains (1) via three phase supply lines (R, S, T, ¶0023)
and a mains switch (Fig. 15, 20), which elevator further comprises a backup power supply (210) and a safety device of the control device (60, part of controller), which in case of a mains power failure is configured to switch off the mains switch (20) and to connect the backup power supply to the DC link and/or to at least one phase supply line (connects to phase line, ¶0218),
whereby the rectifier bridge (Fig. 15, part of 80, ¶0212) is a bidirectional rectifier bridge being configured to convert DC supplied to the DC link (Fig. 6, connects between 240 and 241) from the backup power supply to an AC voltage supplied to at least two of the phase supply lines (Fig. 6, can be connected to DC link directly, or to 3-phase lines as shown in Fig. 15)

They do not disclose:
comprising an LCL- filter
connected with at least one load circuit, whereby an earth fault protection circuit for the load circuit is connected between earth and a common terminal of the capacitors of the LCL filter for monitoring an earth fault indicating signal, and which earth fault protection circuit is configured to issue an earth fault signal and/or initiating earth fault safety measures, dependent on the earth fault indicating signal.

However, Swamy teaches (Fig. 4):
comprising an LCL- filter (Fig. 4, Lg, CY, LD, 42, ¶0047)
connected with at least one load circuit (Fig. 4, 44, 62, 64, 66), whereby an earth fault protection circuit (S1) for the load circuit (44, 62, 64, 66) is connected between earth (66) and a common terminal of the capacitors of the LCL filter (all terminals feed into 44 and are connected together) for monitoring an earth fault indicating signal (current sensor, not shown, ¶0054), and which earth fault protection circuit (S1) is configured to issue an earth fault signal (S1 is triggered from control unit, ¶0054)  and/or initiating earth fault safety measures, dependent on the earth fault indicating signal (¶0054).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.

Regarding claim 2, 
Yamamoto discloses (Fig. 6):
wherein mains switch (Fig. 6, 250) is operated by a safety device of the elevator (120), which safety device also connects the backup power supply (212) to the DC link (¶0031).

Regarding claim 3, 
Yamamoto discloses (Fig. 6):
wherein the backup power supply is connected in parallel with a series-connected rectifier bridge (240)
so that the negative terminal of the backup power supply (212) is connected to the DC link (negative DC link)  and its positive terminal is connected to the phase supply line (positive line of DC link, ¶0030-¶0032).

They do not disclose:
and inductor of the phase supply line 

However, Swamy teaches (Fig. 4):
and inductor of the phase supply line (Fig. 5, 42)

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.

Regarding claim 4, 
Yamamoto discloses the above elements from claim 2.
They do not disclose:
wherein the output of the earth fault protection circuit is connected to an input of the safety device of the elevator.

However, Swamy teaches (Fig. 4):
wherein the output of the earth fault protection circuit (Fig. 4, S1) is connected to an input of the safety device of the elevator (control unit, ¶0054).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.

Regarding claim 6, 
Yamamoto discloses the above elements from claim 1.
They do not disclose:
wherein the load circuit is connected to the phase supply lines without the intermediation of a galvanically isolating transformer.

However, Swamy teaches (Fig. 4):
wherein the load circuit (Fig. 4, 44, 62, 64, 66) is connected to the phase supply lines (R, S, T) without the intermediation of a galvanically isolating transformer (no isolation transformer).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.

Regarding claim 7, 
Yamamoto discloses the above elements from claim 1.
They do not disclose:
wherein the load circuit is connected to the phase supply lines via an interrupting switch controlled by the safety device.

However, Swamy teaches (Fig. 4):
wherein the load circuit is connected to the phase supply lines (Fig. 1, R, S, T) via an interrupting switch (S1) controlled by the safety device (40, ¶0054).

Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.

Regarding claim 8, 
Yamamoto discloses the above elements from claim 1.
They do not disclose:
wherein the earth fault indicating signal is a current or voltage signal.

However, Swamy teaches (Fig. 4):
wherein the earth fault indicating signal is a current or voltage signal (Fig. 1, current sensor, not shown, ¶0054).

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.
Regarding claim 10, 
Yamamoto discloses (Fig. 4):
wherein the safety device is connected to the control device (Fig. 4, 243),
to drive the car (4) in travelling direction to the next door zone and then to de-activate the elevator (¶0020).

They do not disclose:
which is configured upon receipt of the earth fault signal 

However, Swamy teaches (Fig. 4):
which is configured upon receipt of the earth fault signal (S1 is triggered from control unit, ¶0054)

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.

Regarding claim 11, 
Yamamoto discloses (Fig. 4):
comprises a comparator (Fig. 2, 101)

They do not disclose:
wherein the earth fault protection circuit which is configured to compare the earth fault indicating signal with a threshold value, and to issue an earth fault signal when the threshold value is exceeded.

However, Swamy teaches (Fig. 4):
wherein the earth fault protection circuit (Fig. 4, S1) which is configured to compare the earth fault indicating signal with a threshold value, and to issue an earth fault signal when the threshold value is exceeded (¶0054).

Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.


Regarding claim 12, 
Yamamoto discloses (Fig. 6):
Method for operating an elevator (Fig. 6 )in case of a mains power failure (1, ¶0031-¶0032), in which method an elevator is used having at least one elevator car (4) moved by at least one elevator motor (3, ¶0021-¶0023), which elevator motor (3) is driven by a frequency converter (241) controlled by a control device (243, ¶0021-¶0023) of the elevator, the frequency converter (80) comprising a bidirectional rectifier bridge (part of 80, ¶0211-¶0212), an inverter bridge (241) and a DC link connected in-between (connects between 240 and 241), the inverter bridge (241) being connected to the elevator motor (3) and the rectifier bridge (240) being connected to AC mains via three phase supply lines (R, S, T, ¶0023)
and a mains switch (Fig. 15, 20),  whereby the elevator further comprises a backup power supply (210) and a safety device of the control device (60, part of controller), which in case of a mains power failure is configured to switch off the mains switch (20) and to connect the backup power supply to the DC link and/or to at least one phase supply line (connects to phase line, ¶0218),
and the rectifier bridge  (Fig. 15, part of 80, ¶0212)converts the DC supplied to the DC link from the backup power supply (Fig. 6, connects between 240 and 241) to an AC voltage supplied to at least two of the phase supply lines (Fig. 6, can be connected to DC link directly, or to 3-phase lines as shown in Fig. 15),

They do not disclose:
comprising an LCL filter
to which at least two supply lines at least one load circuit is connected, whereby an earth fault protection is provided by monitoring an earth fault indicating signal between earth and a common terminal of the capacitors of at least two phases of the LCL filter, and by issuing an earth fault signal and/or initiating earth fault safety measures, depending on the earth fault indicating signal

However, Swamy teaches (Fig. 4):
comprising an LCL filter (Fig. 4, Lg, CY, LD, 42, ¶0047)
to which at least two supply lines at least one load circuit is connected (Fig. 4, 44, 62, 64, 66), whereby an earth fault protection (S1) is provided by monitoring an earth fault indicating signal between earth (66) and a common terminal of the capacitors of at least two phases of the LCL filter (all terminals feed into 44 and are connected together), and by issuing an earth fault signal and/or initiating earth fault safety measures (S1 is triggered from control unit, ¶0054), depending on the earth fault indicating signal  (¶0054).

Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.

Regarding claim 13, 
Yamamoto discloses (Fig. 4):
wherein the safety measures comprise the drive of the elevator car (Fig. 4, 4) to the next door zone in traveling direction (¶0020).

Regarding claim 14, 
Yamamoto discloses (Fig. 4):
wherein the safety measures comprise de-activation of the elevator car after the car has stopped or stands in a door zone of the elevator (¶0020).

Regarding claim 15, 
Yamamoto discloses the above elements from claim 12.
They do not disclose:
wherein the safety measures comprise indicating a load circuit earth fault to a maintenance remote center.

However, Swamy teaches (Fig. 4):
wherein the safety measures comprise indicating a load circuit earth fault (Fig. 4, S1 is triggered from control unit, ¶0054) to a maintenance remote center (¶0054, control unit).

Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (2003/0052544) in view of Swamy (US 2015/0054443) as applied to claim 1 and in further view of Agirman et al. (US 2010/0044160).

Regarding claim 5,
Yamamoto and Swamy teach the above elements from claim 1.
They do not disclose:
wherein a position sensor for the elevator car is connected to the safety device.

However, Agirman teaches (Fig. 1):
wherein a position sensor (Fig. 1, output to 54) for the elevator car (Fig. 1, 18) is connected to the safety device (controller, 12, ¶0010-¶0011).

Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the elevator system from Yamamoto that connects a backup power supply to the system in case of a power failure (¶0220) and attach the LCL to the AC lines on input from the grid as shown in Swamy in order to save energy using an LCL filter and switch and to detect a fault and shutoff the system as taught by Swamy (¶0052-¶0054).  This would enable the system to protect the main capacitor in case of a fault and switch to an emergency power supply in order to keep the elevator running during a fault condition or other emergency.  This would improve reliability and efficiency of the system.
It would have been further obvious to one of ordinary skill in the art to take this combination and attach a position sensor to the elevator car in order to sense various conditions for emergency operation as taught by Agirman (¶0010-¶0011).  This would another level of redundancy to improve reliability and safety.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colby (US 6,163,472) – elevator backup power


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846     


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846